Citation Nr: 1627335	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a dog bite to the volar aspect of the right bicep.

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a dog bite to the volar aspect of the right bicep.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to November 1965.

This matter is on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

This appeal was remanded by the Board in June 2015 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file. 


FINDINGS OF FACT

1. The Veteran incurred a dog bite to the right arm on the volar aspect of the right bicep during service. 

2.  A right shoulder disorder was not shown in service or for many years thereafter, and is unrelated to active duty service or to the dog bite to his right arm.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a dog bite to the volar aspect of the right bicep have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2015).

2.  The criteria for entitlement to service connection for a right shoulder disorder, to include as secondary to a dog bite to the volar aspect of the right bicep, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a June 2009 letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claims.  

A VA examination with respect to the issue on appeal was also obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in June 2015 for further development.  The Board is now satisfied there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in September 2015, which the Board finds adequate for adjudication purposes.  The RO also acquired records of the Veteran's hospitalization in 1964.  After the required development was completed, the case was readjudicated and the Veteran was sent a supplemental statement of the case in October 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for a right shoulder disorder, which he asserts is related to a dog bite he received in service while training scout dogs.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, to include arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); see 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

As an initial matter, the Board determines that service connection is warranted for any direct residuals of the dog bite itself.  Specifically, the Veteran's service treatment records do reflect that, in June 1964, he sustained a dog bite to the right arm slightly above the elbow, and more specifically to the volar aspect of the bicep, although there was no apparent nerve or arterial involvement.  The evidence also reflects that he was hospitalized for substantially the entire month for convalescence, where he underwent extensive physical therapy.

Although it is not clear what the extent and severity of his wound currently, this question is more a matter of the appropriate rating to be assigned, rather than whether service connection is warranted.  It is clear that the dog bite was severe and occurred in service.  Therefore, service connection for the residuals of this injury is warranted, and whether any compensable ratings are warranted (i.e. muscle injuries or scars) is for the RO to determine.  The Board specifically notes that on VA examination in September 2015, two scars were noted; an anterolateral right elbow horizontally-directed scar immediately below the right elbow crease and a true posterior distal right arm scar longitudinally directed.  Further information or opinion was not provided.  The diagnoses included status post right arm dog's bite.

As for the Veteran's shoulder disorder, however, service connection is not warranted.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a shoulder disorder while in service.  In fact, the post-service evidence does not reflect symptoms related to a right shoulder disorder until many years after the Veteran left active duty service.  Specifically, at a June 2009 evaluation, he stated that his symptoms began in approximately 1999.  Moreover, at his VA examination in September 2015, he stated that he began experiencing symptoms in the 1970s.  Assuming that the Veteran's statements are accurate, the first symptoms of a shoulder injury were still at least 5 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  Indeed, the Veteran has not asserted continuous symptoms since service.  

Next, service connection may also be granted when the evidence establishes a medical nexus between his current complaints and either his active duty service or his arm injury following a dog bite.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right shoulder disorders to active duty or to his dog bite, despite his contentions to the contrary.  

As an initial matter, there is no medical evidence to indicate that the Veteran's right shoulder disability is related to his active duty service.  Specifically, there are no treatment records that suggest such a relationship, nor has any physician opined that such a relationship exists.  

As for whether the Veteran's right shoulder disorder is related to his dog bite residuals, the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in September 2015.  On that occasion, the Veteran stated that he never saw a physician for his right shoulder symptoms until the 1970s because he was too busy with his job.  However, his symptoms got worse around 2002 and he began to experience worsening problems since then.  Since that time, the VA examiner noted that the Veteran has not only has been affected by significant osteoarthritis in the shoulder, but also a rotator cuff arthropathy with a full thickness tear of the supraspinatus tendon.  

After the examination was completed, the VA examiner opined that the Veteran's right shoulder disorder was less likely than not related to his dog bite.  In providing the opinion, the examiner reflected that the service treatment records "clearly show" that the bite injury was restricted to the right distal arm slightly above the elbow, and the anatomic region of the bite had "no relationship with the eventual progressive pathologic processes affecting the right shoulder."  Rather, the primary cause of shoulder injuries was natural age-related degeneration of the soft tissues, and those who participate in activities such as a carpenter are particularly susceptible because of exposure to overuse and chronic trauma.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his right shoulder disorder to his active service and specifically to his arm injury.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of shoulder disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because a shoulder disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's right shoulder disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for residuals of a dog bite to the volar aspect of the right bicep is granted.

Service connection for a right shoulder disorder, to include as secondary to a dog bite to the volar aspect of the right bicep, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


